Case 1:19-cv-09439-PKC Document 250-12 Filed 07/01/20 Page 1 of 3




                Exhibit L
Case 1:19-cv-09439-PKC Document 250-12 Filed 07/01/20 Page 2 of 3




        Exhibit 10
             Case 1:19-cv-09439-PKC Document 250-12 Filed 07/01/20 Page 3 of 3


                                                   Space Investments Limited

             offices of Maples Corporate Services Limited, PO Box 309, Ugland House, Grand Cayman, KYI.-1104,
                                                       Cayman Islands

                                                      (reg. no. MC-330863}



           Telegram Group Inc.                                                         14 January 2020

           and

           TON issuer Inc.




           Dear Mr. Durov,

           Your letter

                 1. We refer to your letter which is undated and which we received by email on 11January 2020 (the
                    "Letter"). All the terms used in capitals in this reply to the Letter (the "Reply") shall have the
                    meaning ascribed to them in the Letter and the Purchase Agreement, unless otherwise defined
                     herein.

                 2. We confirm that we are not (and have not been) cooperating with. Liquid.com in any respect
                    including in respect of some communication you refer to in item 2 of your Letter which has
                    allegedly taken place.

                 3. We confirm that we have at all times acted, and will continue to act, in accordance with terms of
                    the Purchase Agreement.

                 4. We reserve any rights we have under the Purchase Agreement and applicable laws.


           Sincerely yours,




           Space Investments Limited




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                         TLGRM-029-00000176
